Citation Nr: 1418722	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), pain disorder, mood disorder, and adjustment disorder with anxiety and depressed mood.

2.  Entitlement to service connection for a skin disability, including as due to herbicide exposure.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for radiculopathy of the left leg.

5.  Entitlement to service connection for right leg numbness.

6.  Entitlement to service connection for left foot numbness.

7.  Entitlement to a compensable initial rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a November 2008 RO hearing and at a July 2010 Travel Board hearing by the undersigned sitting at the RO.  Transcripts of those hearings are associated with the claims file.

In January 2007, the Veteran filed a claim to establish service connection for PTSD.  As will be discussed below, the Veteran has been variously diagnosed with pain disorder, mood disorder, and adjustment disorder with anxiety and depressed mood.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of above, the Board has expanded and recharacterized the Veteran's claim as stated on the title page of this decision.

The issues of entitlement to service connection for a skin disability, including as due to herbicide exposure, and entitlement to service connection for a lumbar spine disability, for radiculopathy of the left leg, for right leg numbness, and for left foot numbness are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A valid diagnosis of PTSD related to military service is not of record.

2.  The evidence of record does not relate the Veteran's currently diagnosed acquired psychiatric disability, pain disorder, mood disorder and adjustment disorder with anxiety and depressed mood, to his military service.

3.  The Veteran's bilateral hearing loss disability was manifested by Level II hearing acuity in both ears in December 2007; and Level I hearing acuity in the right ear and Level II hearing acuity in the left ear in November 2011.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 5013A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a compensable initial rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in February 2007 and June 2008 satisfied the duty to notify provisions with respect to service connection and increased rating and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to the duty to assist, the Veteran's service treatment records and VA and private medical treatment records, as well as his records from the Social Security Administration (SSA), have been obtained.  38 C.F.R. § 3.159 (c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As directed by the Board in the July 2011 remand, all records of VA treatment for hearing loss since 2007 have been obtained and associated with the claims file.  Additionally, the RO requested any outstanding service treatment records from the National Personnel Records Center (NPRC).  The NPRC notified the RO in July 2011 that there were no additional service treatment records for the Veteran.  In January 2012, the RO notified the Veteran of the unavailability of any additional service treatment records and requested any service treatment records in his possession.  The Veteran was also informed of the types of evidence that could substitute for service treatment records.  See 38 C.F.R. § 3.159(e).  However, no additional information was submitted by the Veteran.  The RO also requested the Veteran's treatment records from the West Haven VA Medical Center (VAMC) for the period dated from 1970 to 1984; however, the VAMC notified that no such records were found for the Veteran.  Accordingly, further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2); Gober v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a "fishing expedition" to determine whether there might be some unspecified information that could possibly support a claim).
As directed by the Board in the July 2011 remand, VA examinations in connection with the Veteran's psychiatric disability and hearing loss claims were conducted in November 2011, and the reports of these examinations, along with a December 2011 addendum, are obtained.  Specifically, the VA mental disorders examination was based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided a written rationale for the conclusion reached.  The VA audiology examination report included sufficient detail as to the current severity of the Veteran's bilateral hearing loss, including information concerning the functional aspects of this disability.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board concludes that there has been substantial compliance with its July 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696   (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's psychiatric symptoms, occurrence of any stressor during service, and any relationship between his current symptoms and in-service stressors, as well as the current state of the Veteran's bilateral hearing loss.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for service connection and increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

PTSD

The Veteran asserts that he has PTSD due to traumatic experience during service in Vietnam.  At the November 2008 RO hearing, the Veteran testified that during service in Vietnam, he did not go on a scheduled convoy because of a toothache, but instead went to the dentist; next day, he learned that seven men who did go on the convoy were all killed when the convoy was hit.  He stated that his event occurred in 1968, a few months before he left Vietnam and he carried this event with him all the time.  In a January 2012 written statement, he indicated feeling of guilt over the death of the buddies.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Service connection for PTSD is not warranted in the Veteran's case, as the probative and persuasive evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).  The Court has also held that the requirement of a current disability is met if the disability was present at any point during the claim period or potentially even if present shortly prior to the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Although there are notations of PTSD in the file, the treatment notes do not reflect the basis for a PTSD diagnosis.  The November 2011 examiner specifically determined that the Veteran did not meet the criteria for a diagnosis of PTSD, and the October 2006 PTSD screening was negative.  As described below, therefore, the Board concludes that the Veteran has not had PTSD at any point during the claims period.

While a diagnosis of PTSD exists in the record, it lacks probative value.  In this regard, the Veteran's VA medical records dated in April and August 2008, January, October, and December 2009, April and October 2010, and March 2011 note VA medical professionals' notes of PTSD diagnosis.  But these diagnoses do not address whether the Veteran meets the specific criteria for PTSD, in particular, the stressor criteria.  The April 2008 VA psychiatric progress note stated that the Veteran presented with PTSD manifested by nightmares, avoidance behavior, social isolation, mood irritability, and anger; however, it does not refer to any traumatic incident concerning which the Veteran had nightmares or avoidance.  Rather, when asked about the PTSD avoidance behaviors, the Veteran's wife reported that the Veteran never liked to talk about it.  Similarly, in all of the reports where PTSD was diagnosed, the Veteran reported nightmares or avoidance behaviors relating to his military experience in Vietnam; however, a specific stressor was not identified.  In Cohen v. Brown, the Court held that "a clear (that is unequivocal) PTSD diagnosis made by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the adequacy of the stressor".  10 Vet. App. 128, 140 (1997).  In this case however, there is ambiguity about the diagnosis since there is a November 2011 VA examination and December 2011 addendum that specifically stated the criteria for a diagnosis of PTSD are not met, and that the stressor that the Veteran claimed was inadequate to support a diagnosis of PTSD.  The Board finds that the weight of the evidence establishes that there is no valid diagnosis of PTSD.  The November 2011 VA examination and December 2011 addendum are more probative because the specifically address the question of whether a diagnosis of PTSD ca n be supported by the stressor identified and address specifically whether the Veteran has PTSD as opposed to some other psychiatric disorder.

In the October 2010 VA psychiatric progress note, the Veteran reported that he used to drive trucks and he "had seen people die."  He also reported survivor's guilt.  However, a November 2011 VA mental disorders examination indicated that the Veteran was never confronted with "an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others."  Additionally, on a PTSD screening in October 2006, in response to the question of whether he has ever had any experience that was so frightening, horrible, or upsetting that he experienced any nightmares, avoidance, hypervigilance, or emotional numbness, the Veteran answered negative to all symptoms and his screening score for PTSD was 0.  Thus, the Veteran's October 2010 statement appears to indicate that he learned about the death of others as previously reported, not that he actually witnessed the death of others.  

Significantly, the November 2011 VA mental disorders examination rendered multi-axial psychiatric diagnoses pursuant to the DSM-IV, but it did not include a diagnosis of PTSD.  After a review of the full record and with consideration of the in-service stressor reported by the Veteran, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  Specifically, the examiner found that the Veteran was not exposed to extreme traumatic stressor, nor witnessed or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  Rather, he learned about the event that happened on somebody that was not related or known to him and he probably did not have a response that include intense fear, helplessness or horror by learning the event.  In particular, the examiner noted that when asked about PTSD symptoms on a November 2007 psychiatric consultation, the Veteran reported nightmares once in a while but denied any dysfunction related to his war experience.  He reported guilt about an unknown soldier who died while driving his truck.  In a December 2011 addendum, the examiner concluded that the Veteran's claimed distressful event that occurred during his active military service was not a threat to his life and did not support the criteria for diagnosis of PTSD.

As such, the most probative evidence of record does not show a valid diagnosis of PTSD.  The criteria for a grant of service connection for PTSD are consequently not met.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that if the Veteran fails to demonstrate any one of the elements for a grant of PTSD, including, medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a), denial of service connection will result).

With respect to the currently diagnosed non-PTSD psychiatric disorders, to include pain disorder, mood disorder or adjustment disorder with anxiety and depressed mood, the Board finds that service connection is also not warranted for those conditions.  The Veteran's service treatment records are negative for psychiatric complaints or diagnoses.  After separation from service, a November 2007 VA psychiatric consultation report reflects that the Veteran was initially referred by his primary care provider for evaluation of mood symptoms.  The Veteran reported that he could not do anything because of his pain and felt useless.  He stated that he had been having pain problems since July of 2006 when he had a fall while trimming a tree.  He denied any dysfunction related to his war experience.  The diagnosis was pain disorder associated with mood, psychological factors and general medical condition.  

VA psychiatric notes dated in April 2008, January, October and December 2009, and April and October 2010 also reflect diagnoses of pain disorder.  The November 2011 VA mental disorders examination rendered multi-axial psychiatric diagnoses of mood disorder due to general medical condition and adjustment disorder with anxiety and depressed mood, pursuant to the DSM-IV.  However, these records do not indicate whether any other psychiatric disorder was related to the Veteran's military service.  Rather, with regard to mood disorder, the November 2011 VA examiner noted that the Veteran had been able to remain functional for many years until he fell from a tree and stopped working as a mechanic, which was his initial complaint as reflected on the November 2007 VA psychiatric consultation report.  As to adjustment disorder, it was noted that the Veteran's life style had changed and he was unable to work or do activities that he enjoyed previously, had unsuccessful treatment of his pain, had been having sleep problems, and avoided social interactions feeling worthless and bored.  In the January 2012 addendum, the examiner opined that the Veteran's current symptoms may well be connected to a different event in the Veteran's life, including his son's death that is not related to his military service.  Without a medical nexus, service connection for a non-PTSD acquired psychiatric disorder cannot be granted.

The Board has considered the lay statements from the Veteran and his family regarding the Veteran's symptoms of anger, avoidance of noise and people, and social withdrawal ever since his military service.  However, while these statements are competent evidence of psychiatric symptoms experienced by the Veteran, the Board finds that they are not competent as to the question of whether he has an acquired psychiatric disability, which is attributable to service.  To the extent that he is asserting that he has a current psychiatric disability related to service, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); also see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

However, here, the diagnosis of a psychiatric disability cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests.  Furthermore, the provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV).  Therefore the disability is not a simple medical condition that the Veteran is competent to identify.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a mental health diagnosis.
Where, as here, there is a question of the presence or a diagnosis of the claimed disability, not capable of lay observation by case law, and the claimed disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the lay statements are offered as proof of the presence of a psychiatric disorder in service or since service, the lay statements are not competent evidence favorable to the claim.

Because a valid diagnosis of PTSD based on military stressor is not of record, and because the evidence of record does not relate the Veteran's non-PTSD acquired psychiatric disorders to his military service, the preponderance of the evidence is against the claim for service connection.  The benefit of the doubt doctrine is inapplicable, and service connection for a psychiatric disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for bilateral hearing loss was granted in a February 2008 rating decision, and a noncompensable initial disability rating was assigned effective January 8, 2007.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

The Veteran was provided a VA examination in December 2007.  The VA examiner indicated that the claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
45
45
50
LEFT
25
45
45
50

The speech recognition score, using Maryland CNC word list, were 88 percent, bilaterally.  The diagnosis was sensorineural hearing loss, bilaterally.

At the November 2008 RO hearing and the July 2010 Board hearing, the Veteran testified that he experienced difficulty communicating and hearing conversation, especially with background noise.  He constantly had to ask people to repeat what they said.  He no longer used his cell phone or went to a movie theater.  See Martinak v. Nicholson, 21 Vet. App.447, 455 (2007).  

Most recently, the Veteran was provided a VA audiology examination in November, 2011.  The VA examiner indicated that the Veteran's claims file was reviewed.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
40
45
LEFT
25
45
45
50

The speech recognition scores, using Maryland CNC word list, were 92 percent in the right ear and 88 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  The examiner noted that the Veteran's bilateral hearing loss disability impacted the ordinary conditions of daily life, including ability to work, because the Veteran had to use increased volume to understand conversation on the telephone.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran submitted a report of private audiometric findings dated in January 2007.  The December 2007 VA examiner who reviewed this report stated that the January 2007 audiogram, which revealed a normal to moderately severe hearing loss with 100 percent speech recognition ability, bilaterally, was not signed by a licensed audiologist.  Further, there was no indication that the speech discrimination percentage for both ears was obtained by utilizing the Maryland CNC word list.  As such, those findings are not useful for rating purposes.

The December 2007 VA audiological examination revealed a right ear pure tone threshold average of 41 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 41 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 88 percent in both ears, using the Maryland CNC word list.  Applying the clinical findings from the December 2007 audiological evaluation to the rating criteria results in Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85 (2013).

The November 2011 VA audiological examination revealed a right ear pure tone threshold average of 38 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 41 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 92 percent in the right ear and 88 percent in the left ear, using the Maryland CNC word list.  Applying the clinical findings from the November 2011 audiological evaluation to the rating criteria results in Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for bilateral ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

As such, a compensable initial rating is not supported by the evidence of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a) and (b) (2013).  However, none of the examination results dated during the entire appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) or (b) do not apply.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the record does not reflect that the average industrial impairment from the Veteran's bilateral hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, results from the adequate audiological evaluations of record reveal, at worse, Level II hearing acuity in both ears, and the Veteran has not submitted any audiological evidence indicating that his hearing loss disability has been worse at any point during the pendency of the appeal.  While the Board recognizes the Veteran's assertions that he experiences difficulty communicating and hearing conversation, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates Level II hearing acuity, bilaterally.  These manifestations of the Veteran's bilateral hearing loss and all other manifestations noted in the record are not exceptional in terms of the disability level and symptomatology of a person with Level II hearing acuity in both ears and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his bilateral hearing loss.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  The Board acknowledges that the November 2011 VA examiner noted that the Veteran's bilateral hearing loss disability impacted the ordinary conditions of daily life, including the Veteran's including ability to work, due to difficulty understanding conversation on the phone.  However, these findings do not demonstrate that the Veteran's bilateral hearing loss disability alone, regardless of his age, prevents him from securing and following substantially gainful employment.  The record reflects that the Veteran last worked in 2007 and during the July 2010 Board hearing he reported that he can't work because of his back condition.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's bilateral hearing loss disability, the doctrine is not for application.  Gilbert, 1 Vet. App. At 54.




ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, pain disorder, mood disorder, and adjustment disorder with anxiety and depressed mood, is denied. 

Entitlement to a compensable initial rating for bilateral hearing loss is denied.


REMAND

On remand, the Veteran was provided VA examinations in November 2011 in conjunction with the remaining claims on appeal.  However, the Board finds these examinations are not adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

With regard to the Veteran's skin disability, a VA skin examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that the Veteran had no treatment for rash in service treatment records and the first documented treatment in 1984 for tinea versicolor was determined previously to not be service connected.  However, the examiner, in rendering the opinion, did not take into consideration the Veteran's lay statements.  Concerning this, the Veteran contends that his current skin symptoms began in service and have persisted since then.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board emphasizes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" under 38 C.F.R. § 3.303(b).  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Further, any prior denial of the Veteran's service connection claim for a skin disability was a legal determination by a VA adjudicator, and should not affect the examiner's medical opinion as to whether any currently diagnosed skin disorder is at least as likely as not related to service.

More importantly, an August 2010 VA outpatient treatment report now shows that the Veteran had a skin lesion on his back, which was diagnosed as precancerous seborrheic keratosis and surgically removed in September 2010.  Notably, the Veteran's May 1969 service separation examination noted a cyst located on the back although no diagnosis was made with regard to the cyst.  As such, a supplemental medical opinion is required addressing this skin condition.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).

As to the Veteran's low back and bilateral lower extremity disabilities, a VA orthopedic examiner offered a negative opinion and provided the following rationale: "The [V]eteran had no treatment for back problems in smr [(service medical records)].  First treatment for back conditions occurred after fall from tree in 7/2006."  Again, the examiner relied on the lack of treatment in service and did not address the Veteran's reports of continuity of back pain and lower extremity symptoms since service, as well as his contentions that he incurred a low back disability from being a truck driver in service, when his seat was only 2 inches thick.  Specifically, the Veteran reported he drove 10 wheelers with no seat padding sometimes 12 hours per day and helped to load and unload trucks.  He also testified at his July 2010 hearing that he strained his back in service while helping to load artillery shells onto a truck.

Furthermore, while the examiner stated that the Veteran's first treatment for his back occurred in July 2006, the record includes an April 2004 private treatment report wherein the Veteran complained of acute low back pain.  As it is based upon an inaccurate factual premise, the November 2011 VA examiner's opinion has discounted probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  

Finally, the examiner stated that "[r]ecent diagnostics show flattening of ventral sac with bulging disc at L4-5.  NO evidence of arthritis of spine."  But it is not clear why these findings are significant in relation to the etiology of the Veteran's current back disability.  

Given the deficiencies in the November 2011 VA examination reports, the Board must remand this case for supplemental medical nexus opinions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran, dated from July 2011 to the present, from the VA Medical Center in Bay Pines, Florida, and all associated clinics.  All records and/or responses received should be associated with the claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the November 2011 VA skin examination, if available, to determine the etiology of the Veteran's skin disability.  If the November 2011 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner should must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent or greater probability) that any diagnosed the Veteran's skin disorder is related to his military service, to include exposure to herbicides.  Specifically, the examiner must address whether the Veteran's precancerous seborrheic keratosis on the back surgically removed in September 2010 is subsequent manifestations of a cyst on the back found on his May 1969 separation examination or is otherwise related to his military service, to include exposure to herbicides.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for all opinions expressed should be provided.

3.  Also obtain a supplemental medical opinion from the VA examiner who conducted the November 2011 VA orthopedic examination, if available, to determine the etiology of the Veteran's low back and bilateral lower extremity disabilities.  If the November 2011 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.
The examiner should must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether the Veteran's low back and/or bilateral lower extremity disabilities are at least as likely as not (50 percent or greater probability) related to his military service, to including his in-service duties of driving trucks with no padding on the seat and loading/unloading heavy items onto/off trucks.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in service is not necessarily fatal to the Veteran's claims and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for all opinions expressed should be provided.

4.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  After completing the above development, and any other development deemed necessary, readjudicate all claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


